Citation Nr: 1105754	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits as the Veteran's unmarried 
child.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 letter decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied legal entitlement to 
the receipt of VA death benefits.  The appellant is the daughter 
of the individual for whom it is claimed had qualifying military 
service.


FINDINGS OF FACT

The appellant's father did not have service in the Philippine 
Scouts, or with the Philippine Commonwealth Army in support of 
the Armed Forces of the United States, nor did he have any other 
honorable service.


CONCLUSION OF LAW

The criteria are not met for basic eligibility for the receipt of 
VA death benefits.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.40 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

The instant claim before the Board is being resolved on the basis 
that the legal criteria for basic eligibility for VA benefits 
have not been met.  There is no factual issue to resolve, or 
further case development which would be helpful in deciding these 
issues.  Whereas here, the outcome of a case is governed by 
applicable law without need for further factual inquiry, the VCAA 
has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  
See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement to 
the benefit claimed).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b) 
(2010).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1 (2010).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002) and 38 C.F.R. § 3.40 (2010).

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b) 
(2010).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2010).

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department.  38 
C.F.R. § 3.41(a) (2010).  When there is a question as to whether 
qualifying service is verified or adequately documented, VA shall 
request verification of service from the service department.  38 
C.F.R. § 3.203(c) (2010).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 
Vet. App. 115 (1993).

In this case, the RO has undertaken several inquiries to the 
appropriate service department to confirm whether the appellant's 
father had service that would qualify for purpose of receipt of 
VA benefits.  All of those inquiries have been negative in that 
the service department has been unable to confirm that the 
appellant's father had qualifying service.  

The spouse of the individual claimed to have had service had 
herself filed a claim for VA death benefits in 1980 and again in 
2007.  In both instances, the Department of the Army issued a 
finding that the individual in question did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States Armed 
Forces.  It was further indicated that the Veteran's service was 
not "honorable".  

The appellant filed a new claim seeking to establish entitlement 
to VA death benefits.  It was contended that her father had 
served in the Philippine Commonwealth Army in furtherance of the 
U.S. Armed Forces from November 1941 to April 1945, and for some 
period of time, he was a prisoner of war.  

There has been extensive documentation provided from the 
Philippine government concerning the circumstances of the alleged 
service.  Nevertheless, there is also on file a detailed listing 
of the appellant's service.  This listing shows that he was 
beleaguered, missing, absent without leave, and discharged 
without honour.  

There is also on file a February 2008 response from the NPRC 
concerning VA's inquiry as to the father's service.  The 
correspondence reiterated that the appellant's father was not 
shown in the official records and archives at the NPRC as having 
been a member of the Philippine Commonwealth Army, including 
recognized guerillas, in the service of the U. S. Armed Forces 
during World War II.

Based on the foregoing, the claim to establish legal entitlement 
to VA death benefits must be denied, as it is not proven that the 
appellant's father had qualifying service with the Philippine 
Commonwealth Army in support of the U. S. Armed Forces.  In 
attempting to verify the circumstances of service for the 
individual in question, there have been several service 
department inquiries made, each of which have entailed a negative 
response.  In particular, a response from the NPRC stated that 
even based upon new identifying information, the requisite 
service in furtherance of the U. S. Armed Forces had not been 
established.  The findings from the service department are fully 
binding upon VA in its adjudication of the appellant's claim for 
basic eligibility for death benefits.  See Duro, supra.  
Moreover, the records from the Philippine government 
notwithstanding, it is the findings of the U. S. service 
department which must be deemed dispositive as this is only 
source of service verification permitted by VA law.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  Here, however, 
no new information has been elucidated regarding the period of 
service in question.  The records recently submitted by the 
appellant are essentially cumulative of information already made 
available.  There is no duty under Capellan to obtain an 
additional certification of service.

In summary, there is no objective substantiation of qualifying 
service for purposes of VA benefits.  While the Board is 
sympathetic to the appellant's contentions, they are outweighed 
by the legal provisions on recognition of service for VA purposes 
are binding upon this case.  See 38 U.S.C.A. § 7104 (West 2002).  

Accordingly, entitlement to receipt of VA death benefits has not 
been established.  Where, as here, the law and not the evidence 
is dispositive, the claim should be denied because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The claim for legal entitlement to the receipt of VA death 
benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


